        Case 3:21-cv-05968-WHO Document 13-3 Filed 09/09/21 Page 1 of 4




From: Anthony W. Zabit <azabit@myd4.com>
Sent: Wednesday, July 7, 2021 9:00 AM
To: Mike Mikeska
Cc: Kent Imrie (kimrie@mivinsurance.com); O'Neill, John; John Osborne; 'CPopko@agloan.com';
Cara Lowe
Subject: Re: Kinsale File No.: 19602 ‐ Fairwinds Estate Winery

Mike,

You have entirely wasted my time over the last six months. I purchased a blanket layer of excess
coverage from your company at the request and as a requirement of my lender.

I asked you a very simple question in December which was whether you were going to honor the
blanket coverage that is clearly written into the statement of values. You refused to answer my
question repeatedly. In fact you even refused to meet with me to discuss the issue on repeated
occasions. All in an effort to delay the inevitable litigation that will ensue.

Please provide contact information for your counsel and a formal explanation of your rationale as
to how you rely on the portion of the statement of values that you like and ignore the clear
blanket coverage verbiage with a specific coverage amount on the statement of values.

I am copying my lender who was clearly deceived by you as were we.

I only wish you would have been honest with me 8 months ago.

                                                1
          Case 3:21-cv-05968-WHO Document 13-3 Filed 09/09/21 Page 2 of 4

Anthony Zabit


Get Outlook for iOS

From: Mike Mikeska <Mike.Mikeska@kinsaleins.com>
Sent: Wednesday, July 7, 2021 8:45 AM
To: Anthony W. Zabit
Subject: RE: Kinsale File No.: 19602 ‐ Fairwinds Estate Winery

Attached is our estimate of damages.

Mike Mikeska, CPCU
Claims Examiner
Kinsale Insurance Company I 2035 Maywill Street I Suite 100 I Richmond, VA 23230
(804) 289-1302 office I (804) 482-2573 fax
mike.mikeska@kinsaleins.com I www.kinsaleins.com




This communication constitutes an electronic communication within the meaning of the Electronic Communications
Privacy Act, 19 USC 2510, and its disclosure is strictly limited to the recipient intended by the sender of this message. This
communication may contain confidential and privileged material for the sole use of the intended recipient and the
disclosure to anyone other than the intended recipient does not constitute a loss of the confidential or privileged nature of
the communication. If you are not the intended recipient, please contact the sender by return electronic mail and delete all
copies of this communication. Please check for any defects or viruses before opening or using any attachments. There is
no warranty that this e-mail is virus free or without error. No Kinsale Company is liable if an attachment is altered without
its written consent. Thank you.




From: Anthony W. Zabit <azabit@myd4.com>
Sent: Wednesday, July 7, 2021 10:31 AM
To: Mike Mikeska <Mike.Mikeska@kinsaleins.com>
Subject: Re: Kinsale File No.: 19602 ‐ Fairwinds Estate Winery


Notice: This email is from an external sender. Please use caution when clicking links or opening
attachments.




I just tried you at your desk. Please return my call at 4154449998

Get Outlook for iOS

From: Mike Mikeska <Mike.Mikeska@kinsaleins.com>
Sent: Wednesday, July 7, 2021 5:47:14 AM
To: Anthony W. Zabit <azabit@myd4.com>
Subject: RE: Kinsale File No.: 19602 ‐ Fairwinds Estate Winery
                                                              2
          Case 3:21-cv-05968-WHO Document 13-3 Filed 09/09/21 Page 3 of 4


Good morning Mr. Zabit,
I wont be available until 11 est today.

Mike Mikeska, CPCU
Claims Examiner
Kinsale Insurance Company I 2035 Maywill Street I Suite 100 I Richmond, VA 23230
(804) 289-1302 office I (804) 482-2573 fax
mike.mikeska@kinsaleins.com I www.kinsaleins.com




This communication constitutes an electronic communication within the meaning of the Electronic Communications
Privacy Act, 19 USC 2510, and its disclosure is strictly limited to the recipient intended by the sender of this message. This
communication may contain confidential and privileged material for the sole use of the intended recipient and the
disclosure to anyone other than the intended recipient does not constitute a loss of the confidential or privileged nature of
the communication. If you are not the intended recipient, please contact the sender by return electronic mail and delete all
copies of this communication. Please check for any defects or viruses before opening or using any attachments. There is
no warranty that this e-mail is virus free or without error. No Kinsale Company is liable if an attachment is altered without
its written consent. Thank you.




From: Anthony W. Zabit <azabit@myd4.com>
Sent: Tuesday, July 6, 2021 4:41 PM
To: Mike Mikeska <Mike.Mikeska@kinsaleins.com>
Cc: 'Daniela Quijada' <daniela@fewinery.com>
Subject: Re: Kinsale File No.: 19602 ‐ Fairwinds Estate Winery


Notice: This email is from an external sender. Please use caution when clicking links or opening
attachments.




I am hoping to be on an airplane tomorrow afternoon.

I could do a call in the morning between 10am and 12pm est.

What time is best for you in that window

Get Outlook for iOS

From: Mike Mikeska <Mike.Mikeska@kinsaleins.com>
Sent: Tuesday, July 6, 2021 12:40:45 PM
To: Anthony W. Zabit <azabit@myd4.com>
Cc: 'Daniela Quijada' <daniela@fewinery.com>
Subject: Kinsale File No.: 19602 ‐ Fairwinds Estate Winery

Good afternoon Mr. Zabit,

                                                              3
          Case 3:21-cv-05968-WHO Document 13-3 Filed 09/09/21 Page 4 of 4
Thank you for your patience regarding this matter. I have had time to review our consultants report, and
discuss with my managers. Would you like to set up a call this week to discuss our findings? I am
available till 4:15 EST every day this week, except Friday, as I will be out of the office. Please let me
know.
Thank you,

Mike Mikeska, CPCU
Claims Examiner
Kinsale Insurance Company I 2035 Maywill Street I Suite 100 I Richmond, VA 23230
(804) 289-1302 office I (804) 482-2573 fax
mike.mikeska@kinsaleins.com I www.kinsaleins.com




This communication constitutes an electronic communication within the meaning of the Electronic Communications
Privacy Act, 19 USC 2510, and its disclosure is strictly limited to the recipient intended by the sender of this message. This
communication may contain confidential and privileged material for the sole use of the intended recipient and the
disclosure to anyone other than the intended recipient does not constitute a loss of the confidential or privileged nature of
the communication. If you are not the intended recipient, please contact the sender by return electronic mail and delete all
copies of this communication. Please check for any defects or viruses before opening or using any attachments. There is
no warranty that this e-mail is virus free or without error. No Kinsale Company is liable if an attachment is altered without
its written consent. Thank you.




                                                              4
